SUPREME COURT OF THE STATE OF NEW YORK
              Appellate Division, Fourth Judicial Department

525
KA 11-00426
PRESENT: SCUDDER, P.J., PERADOTTO, SCONIERS, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                                   ORDER

MICHAEL A. COLE, DEFENDANT-APPELLANT.


EASTON THOMPSON KASPEREK SHIFFRIN, LLP, ROCHESTER (DONALD M. THOMPSON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (BRIAN D. DENNIS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered June 9, 2010. The judgment convicted defendant,
upon his plea of guilty, of burglary in the third degree (three counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   April 26, 2013                          Frances E. Cafarell
                                                   Clerk of the Court